Citation Nr: 0803045	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for abdominal adhesions, residuals 
of exploratory laparotomy.

2.  Entitlement to an initial rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for scarring as residuals of 
exploratory laparotomy.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned.  

The veteran has raised the issue of compensation under 
38 U.S.C.A. § 1151 for gastroesophageal reflux disease 
(GERD).  The Board refers this matter to the RO for 
appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent under 38 U.S.C.A. § 1151 for scarring as residuals of 
exploratory laparotomy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's abdominal adhesions, residuals of exploratory 
laparotomy, are not productive of moderately severe muscle 
impairment.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
abdominal adhesions, residuals of exploratory laparotomy, are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.56, 4.73, 4.114, Diagnostic Code (DC) 5319 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for compensation 
under 38 U.S.C.A. § 1151 be granted.  In an October 2004 
rating decision, the RO granted compensation pursuant to 
38 U.S.C.A. § 1151 and the issue on appeal concerns the claim 
of entitlement to a higher evaluation for this now 
compensated disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for VA 
compensation benefits.  As stated above, the RO awarded 
compensation under 38 U.S.C.A. § 1151 in the October 2004 
rating decision and assigned an initial 10 percent disability 
rating effective January 2004 (date of claim).  Therefore, 
the VCAA letter served its purposes in that it provided 
section 5103(a) notice of the claimant; and its application 
is no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded multiple VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected abdominal 
adhesions since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a compensated disability and a case 
(such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as compensated.  VA must assess the level of 
disability from the date of initial application for 
compensation and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The veteran underwent an open cholecystectomy in June 1998.  
In May 2000, the veteran subsequently underwent an 
exploratory laparotomy for lysis of adhesions with removal of 
a foreign body which was revealed to be a laparotomy sponge 
which had been used in the prior surgery.  In July 2004, a VA 
examination was conducted and a VA medical opinion was 
obtained.  Physical examination of the abdomen revealed 2 
surgical scars which did not adhere to underlying tissue.  
The scars did not have any abnormal effect on the abdominal 
wall or muscle movement, but there was some tenderness to 
palpation just to the right of the umbilicus.  There were no 
masses or abnormalities.  The impression was residual scars 
from cholecystectomy and secondary exploratory laparotomy.  
The examiner indicated that the veteran's complaint of a 
pulling-like sensation in the area of his surgery was 
consistent with that of adhesion secondary to scar tissue.  
This had no abnormal effect on abdominal wall movement, but 
did produce pain when he performed activity which required 
strenuous abdominal movement.  The veteran complained of this 
limitation, which, as noted, was confirmed on objective 
demonstration.  

In an October 2004 rating decision, entitlement o 
compensation under 38 U.S.C.A. § 1151 for abdominal 
adhesions, residual of exploratory laparotomy was granted and 
a 10 percent rating was assigned effective January 2004, the 
date of the veteran's claim.  A separate rating was assigned 
for scarring.  

Thereafter, VA records were received.  In January 2005, the 
abdomen was noted to be soft and nontender.  In July 2006, 
the veteran was afforded a VA examination.  At that time, the 
veteran reported that he had experienced a pulling sensation 
about the abdomen, with activity.  It was noted that the 
symptoms had not worsened.  The veteran reported tenderness 
to palpation over a scar which was aggravated by any type of 
jarring motion.  In sum, discomfort in the right upper 
quadrant of the abdomen was noted.  Examination of the 
abdomen revealed the residual scarring (which is separately 
rated).  There were no palpable masses, bowel sounds were 
active, and no bruits were audible.  The diagnoses were 
residual scarring from cholecystectomy and exploratory 
laparotomy as well as abdominal discomfort, secondary to 
adhesions, resultant from prior surgery.  The veteran was 
also afforded a scar examination.  At that time, in pertinent 
part, it was indicated that there was no deformity or 
abnormal effect on the abdominal wall movement.  

In February 2007, the veteran reported upper abdominal pain, 
but the diagnosis was gastroenteritis and no relationship to 
the abdominal adhesions was noted.  

At his hearing, the veteran reported that he had tightness 
and pain.  

The veteran has been assigned a 10 percent rating under DC 
5319.  That DC governs muscles of the abdominal wall.  Under 
such code, a 50 percent evaluation is warranted for severe 
muscle injury to Muscle Group XIX.  A 30 percent rating is 
assigned for moderately severe injury and a 10 percent rating 
for moderate injury.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5319, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

In order to warrant a higher rating, the veteran's muscle 
disability must be moderately severe.  However, it is not 
moderately severe.  The veteran did not have the history 
consistent with a moderately severe disability of the muscles 
nor any current objective findings of such.  The veteran has 
a pulling sensation and pain, particularly with strenuous 
activity, but he does not have any loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  There is no evidence of loss of 
strength.  The current symptoms are adequately compensated by 
the assigned 10 percent rating for moderate disability.  

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for abdominal adhesions, 
residuals of exploratory laparotomy.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


ORDER

An initial rating in excess of 10 percent under 38 U.S.C.A. § 
1151 for abdominal adhesions, residuals of exploratory 
laparotomy is denied.  


REMAND

At his personal hearing, the veteran testified that he had 
received treatment at the Jackson VA Medical Center within 
the past 3 months for his residual scarring due to the 
exploratory laparotomy to include for bleeding.  A review of 
the records from that facility are dated until May 2007 and 
reflect treatment for a chest cyst, but not for the residual 
scarring due to the exploratory laparotomy.  

At the hearing, the veteran also discussed another "cut," 
possibly the chest cyst, but he made clear that his residual 
scarring due to the exploratory laparotomy had also been 
treated.  Any treatment records for the residual scarring due 
to the exploratory laparotomy are not of record.  

Further, the Board notes that the veteran has 2 scars due to 
the exploratory laparotomy.  On remand, the matter of 
individual ratings for each scar should be considered based 
on the aforementioned VA records as well as the VA 
examinations of record.  In that regard, the directives of 
Fenderson should also be considered.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Jackson 
VA Medical Center.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  The matter of separate 
ratings for each of the two scars, with 
consideration of Fenderson, should be 
addressed.  If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


